El Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
La sociedad mercantil Sucesores de Abarca, de San Juan, vendió y entregó en 1924 una planta eléctrica Fairbank a don Eduardo Méndez, vecino de Aguadilla. En 1929 reclamó ju-dicialmente el pago de la planta pero la sentencia dictada en grado de apelación fué adversa al demandante, quien inter-puso este recurso señalando como primer motivo de error la aplicación indebida a este caso del artículo 1356 del Código-Civil, según el cual la venta techa a calidad de ensayo o prueba se presumirá hecha siempre bajo condición suspensiva. Los otros tres errores alegados se refieren a la apreciación de la prueba.
*881No encontramos en la prueba que esa venta fuera hecha a calidad de ensayo o prueba pero la sentencia se sostiene por otro fundamento, pues de ella resulta que habiéndose negado repetidamente el comprador a pagar el precio de la cosa que le fué vendida alegando que era una planta usada, rota e in-servible, el vendedor aceptó que le fuera devuelta y envió un empleado suyo a recogerla, a quien manifestó el Sr. Méndez que se la dejase por unos días, pero al día siguiente la entregó a la persona que le fué designada por el vendedor, la que se negó a recibirla por haber sido avisado por telégrafo que no la aceptara por estar ya el asunto en los tribunales.
Esos hechos demuestran que el contrato de compraventa fué rescindido por mutuo acuerdo, por lo que el vendedor perdió su derecho a cobrar el precio de la venta, quedándole el de que le sea entregada la cosa vendida.
En vista de la conclusión a que llegamos no es necesario considerar la apreciación que de la prueba hizo la corte inferior para la conclusión a que llegó.

Confirmada.